DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-52 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/22 has been entered.

Claim Objections
Claims 23-32 are objected to because of the following informalities:  
In claim 23, applicant recites “wherein the users interface application enables a user to generate a work order,” which is a typo and should read “wherein the user interface application enables a user to generate a work order.”
The dependent claims are objected to by virtue of their dependency. Accordingly, claims 23-32 are objected to. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, applicant recites “translating the data from a format used by the one or more asset diagnostic applications into a format used by the asset maintenance system, for use in initiating a work order within the asset maintenance system.” However, applicant has not previously claimed an “asset maintenance system.” It cannot be determined, given the lack of antecedent basis, if applicant is referring to the previously claimed “maintenance system” or “asset management system.” Given this ambiguity, the metes and bounds are indeterminate, and the claim is indefinite.
In each of claims 4, 5, and 6, applicant recites “wherein the work order assist system includes a user interface module.” However, applicant previously claimed a “a work order assist system including… a user interface module” in parent claim 1. It’s unclear if the “user interface module” recited in each of claims 4, 5, and 6 is the same as the “user interface module” recited in claim 1. Given this ambiguity, the metes and bounds are indeterminate, and the claim is indefinite. 
In claims 23, applicant recites “translating the data from a format used by the one or more asset diagnostic applications into a format used by the asset maintenance system, for use in initiating a work order within the asset maintenance system.” However, applicant has not previously claimed an “asset maintenance system.” It cannot be determined, given the lack of antecedent basis, if applicant is referring to the previously claimed “work order maintenance system” or “asset management system.” Given this ambiguity, the metes and bounds are indeterminate, and the claim is indefinite.
In claims 27, applicant recites “wherein the user interface module enables a user to accept or reject the asset action recommendation.” However, applicant has not previously claimed the “user interface module.” Instead, parent claim 23 refers to the “users [sic] interface application.” It cannot be determined, given the lack of antecedent basis, if applicant is referring to the previously claimed “users [sic] interface application.” Given this ambiguity, the metes and bounds are indeterminate, and the claim is indefinite.
In claims 33, applicant recites “translating the data from a format used by the one or more asset diagnostic applications into a format used by the asset maintenance system, for use in initiating a work order within the asset maintenance system.” However, applicant has not previously claimed an “asset maintenance system.” It cannot be determined, given the lack of antecedent basis, if applicant is referring to the previously claimed “work order generation system” or “asset management system.” Given this ambiguity, the metes and bounds are indeterminate, and the claim is indefinite.
In claims 40, applicant recites “translating the data from a format used by the one or more asset diagnostic applications into a format used by the asset maintenance system, for use in initiating a work order within the asset maintenance system.” However, applicant has not previously claimed an “asset maintenance system.” It cannot be determined, given the lack of antecedent basis, if applicant is referring to the previously claimed “asset management system.” Given this ambiguity, the metes and bounds are indeterminate, and the claim is indefinite.
The additional dependent claims are rejected by virtue of their dependency. Accordingly, claims 1-52 are rejected under 35 U.S.C. 112(b). Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claims 1, 23, and 33 are directed to a system; claim 40 is directed to a method. Thus, claims 1, 23, 33, and 40 are directed to statutory categories of invention. However, the claims are rejected under 35 U.S.C. 101 because they are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application or are significantly more. 
The analysis proceeds to Step 2A Prong 1. 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
The abstract idea recited in claim 1 is:
perform diagnostics on the control devices to create asset diagnostic data;
generate one or more work orders specifying work to be performed on one or more of the plurality of control devices within the plant; 
receive the asset diagnostic data related to the plurality of control devices;
use the asset diagnostic data received to determine work order information pertaining to the plurality of control devices and manage one or more work orders created by the asset management system; and
enable a user to generate a work order by importing data regarding the control devices and translating the data from a format into a format for use in initiating a work order.

The abstract idea recited in claim 23 is:
perform diagnostics on the control devices to create asset diagnostic data; 
generate one or more work orders specifying work to be performed on one or more of the plurality of control devices within the plant; 
receive the asset diagnostic data related to the plurality of control devices;
receive the asset diagnostic data and receive information related to one or more work orders created and provide work order information to a user related to the asset diagnostic data and to the one or more work orders; and
enable a user to generate a work order by importing data regarding the control devices and translating the data from a format into a format for use in initiating a work order.

The abstract idea recited in claim 33 is:
perform diagnostics on the control devices to create asset diagnostic data;
generate one or more work orders specifying work to be performed on one or more of the plurality of control devices within the plant;
receive the asset diagnostic data related to the plurality of control devices;
process the asset diagnostic data received to determine a need for the generation of one or more work orders, and send information regarding one or more work orders to be created; and
enable a user to generate a work order by importing data regarding the control devices and translating the data from a format used into a format for use in initiating a work order.

The abstract idea recited in claim 40 is:
perform diagnostics on the control devices within a plant to create asset diagnostic data; 
generate one or more work orders specifying actions to be performed on one or more of the plurality of control devices within the plant;
communicating to receive the asset diagnostic data related to the plurality of control devices;
communicating to receive work order information;
processing the asset diagnostic data received to determine work order generation information pertaining to the plurality of control devices;
enabling a user to generate a work order by importing data regarding the control devices and translating the data from a format into a format for use in initiating a work order;
communicating to initiate the creation of one or more work orders.

The abstract idea highlighted above relates to generating work orders, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity in the form of business relations. Furthermore, this is supported by para. [0014] of applicant’s specification, which describes generating work orders for maintenance personnel. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in the form of business relations, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interaction grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, nothing in the claim elements precludes the steps from practically being performed mentally or by hand. In this case, an administrator could easily generate a work order, after analyzing diagnostic data, in addition to the italicized steps above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions. 
	The additional elements of claim 1 include: maintenance system; one or more asset diagnostic applications; computer memory; computer processor; asset management system; work order assist system; first communication interface; second communication interface; work order assist module; user interface module.
The additional elements of claim 23 include: work order maintenance system; one or more asset diagnostic applications; computer memory; computer processor; asset management system; first communication interface; second communication interface; user interface application; work order assist module; asset maintenance system.
The additional elements of claim 33 include: work order generation system; one or more asset diagnostic applications; computer memory; computer processor; asset management system; first communication interface; second communication interface; work order assist module; user interface module; asset maintenance system
The additional elements of claim 40 include: one or more asset diagnostic applications; computer memory; computer processor; asset management system; user interface module; asset maintenance system.
	These additional elements amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0024], [0026], [0033], [0036], [0038] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software.
With respect to the “control devices,” “[process] plant,” and “process plant having a plurality of control devices,” examiner has interpreted these elements as part of the abstract idea. Alternatively, they could be considered as generally linking the use of a judicial exception to a particular technological environment or field of use. MPEP 2106.05(h) states that “merely indicating a field of use or technological environment in which to apply a judicial exception… cannot integrate a judicial exception into a practical application.”
	The additional elements relating to the storing and transmission of data (“stored”; “receive” or “received”; “communicate,” “communicates,” or “communicating” with the different elements highlighted above) are insignificant extra-solution activity, as per MPEP 2106.05(g), since they are activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  
The elements in combination present nothing more than a generic computing system. Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application. Therefore, per Step 2A Prong Two, the claimed invention is directed to an abstract idea.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
With respect to the “control devices,” “[process] plant,” and “process plant having a plurality of control devices,” as noted above, examiner has interpreted these elements as part of the abstract idea. Alternatively, they could be considered as generally linking the use of a judicial exception to a particular technological environment or field of use. MPEP 2106.05(h) states that “merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.”
Examiner reevaluates the additional elements relating to the storing and transmission of data (“stored”; “receive” or “received”; “communicate,” “communicates,” or “communicating” with the different elements highlighted above); however, they’re still not significantly more. Storing data and receiving or transmitting data over a network are recognized by the courts as well‐understood, routine, and conventional functions when claimed in a merely generic manner, and therefore are not significantly more (see MPEP 2106.05(d), especially references to Versata Dev. Group, Inc. v. SAP Am. and OIP Techs., Inc., v. Amazon.com, Inc.).
The elements in combination present nothing more than a generic computing system. Accordingly, these additional claim elements, alone and in combination, are not significantly more. Therefore, per Step 2B, the claimed invention is not patent eligible.
	The analysis takes into consideration all dependent claims as well:
Claims 2, 24, and 41 further narrow the abstract idea (“review the asset diagnostic data… initiate the generation of one or more work orders…”) and therefore would fall into the same groupings above. The additional elements (claims 2 and 41: user interface), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claims 3, 25, 39, and 42 further narrow the abstract idea (“copy information from the asset diagnostic data…”) and therefore would fall into the same groupings above. The additional elements (claims 3, 39, and 42: user interface), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claims 4, 26, and 43 further narrow the abstract idea (“view asset information…”) and therefore would fall into the same groupings above. The additional elements (claims 4, 26, and 43: one or more predetermined interface screens; user display; claim 4: user interface module), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claims 5, 27, and 44 further narrow the abstract idea (“accept or reject the asset recommendation… initiates the generation of a work order…”) and therefore would fall into the same groupings above. The additional elements (claims 5 and 27: one or more interface screens; user display; claim 5: user interface module), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claim 6 further narrows the abstract idea (“generate a work order…”) and therefore would fall into the same groupings above. The additional elements (claim 6: user interface module; user display), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claims 7, 28, and 45 further narrow the abstract idea (“translate[ing]” data or information…”) and therefore would fall into the same groupings above. The additional elements (claims 7, 28, and 45: asset translation database), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claims 8, 29, and 46 further narrow the abstract idea (“view information regarding one or more of the work orders…”) and therefore would fall into the same groupings above. The additional elements (claims 8, 29, and 46: work order database; claim 8: user interface application), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claims 9, 30, and 47 further narrow the abstract idea (“view the status information regarding one or more of the work orders…”) and therefore would fall into the same groupings above. The additional elements (claims 9 and 30: work order database; claim 9: user interface application), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claims 10, 31, and 48 further narrow the abstract idea (“determine whether to initiate the generation of an additional work order…”) and therefore would fall into the same groupings above. The additional elements (claims 10 and 31: work order database), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claim 11 further narrows the abstract idea (“detects that a work order has been previously generated… alerts a user…”) and therefore would fall into the same groupings above. The additional elements, described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claim 12 further describes the nature, content, and/or structure of the “indication of a current state of one or more of the work orders,” which narrows the abstract idea and therefore would fall into the same groupings above. The elements in combination are a generic computing system. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 13, 32, and 49 further narrow the abstract idea (“search the work order database…”) and therefore would fall into the same groupings above. The additional elements (claims 13, 32, and 49: work order database; claim 13: user interface application), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claim 14 further narrows the abstract idea (“translates the asset diagnostic data…”) and therefore would fall into the same groupings above. The additional elements (claim 14: translation module), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claim 15 further narrows the abstract idea (“converts an asset name or tag…”) and therefore would fall into the same groupings above. The additional elements (claim 15: translation module), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claims 16, 34, and 50 further narrows the abstract idea (“store[ing] one or more sets of rules… processes the asset diagnostic data… generate [work order] information…”) and therefore would fall into the same groupings above. The additional elements (claims 16, 34, and 50: rules database; claims 16 and 34: rules engine), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claims 17, 35, and 51 further narrow the abstract idea (“using one or more of the sets of rules to automatically generate one or more work orders…”) and therefore would fall into the same groupings above. The additional elements (claims 17 and 35: rules engine), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claims 18 and 36 further narrow the abstract idea (“use[ing] the sets of rules to detect one or more pre-determined conditions… automatically initiates the generation of a work order…”) and therefore would fall into the same groupings above. The additional elements (claims 18 and 36: rules engine), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claims 19, 37, and 52 further narrow the abstract idea (“[processes the asset diagnostic data…] generate[ing] one or more proposed work orders… initiate the creation of the one or more proposed work…”) and therefore would fall into the same groupings above. The additional elements (claims 19 and 37: rules engine; claims 19, 37, and 52: user interface), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claim 20 further narrows the abstract idea (“uses the one or more of the sets of rules… process the asset diagnostic data… process [device] data… generate information regarding one or more work orders”) and therefore would fall into the same groupings above. The additional elements (claim 20: rules engine), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claims 21-22 further narrows the abstract idea (“[one of the one or more asset diagnostic applications] is located…”) and therefore would fall into the same groupings above. The additional elements, described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. Therefore, these additional elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claim 38 further narrows the abstract idea (“create a work order initiation form to create a work order…”) and therefore would fall into the same groupings above. The additional elements (claim 38: user interface), in addition to those additional elements described above with respect to the independent claims, merely serve to implement this idea, as per MPEP 2106.05(f). The elements in combination are a generic computing system. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
As examiner noted above, storing data and receiving or transmitting data over a network are insignificant extra-solution activity that are recognized by the courts as well‐understood, routine, and conventional functions when claimed in a merely generic manner (see MPEP 2106.05(d), especially references to Versata Dev. Group, Inc. v. SAP Am. and OIP Techs., Inc., v. Amazon.com, Inc.). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Accordingly, claims 1-52 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 14, 16-21, 33-37, 40-41, 43, 45, and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Eryurek et al. (US 20050007249), hereinafter Eryurek ‘249, in view of Bhattacharya et al. (US 20190025809), and Stevens (US 9672521).

Claim 1
Regarding claim 1, Eryurek ‘249 discloses: a maintenance system, for use with a process plant having a plurality of control devices {maintenance for process plant having plurality of control devices; para. [0004], [0092]; process control loops, instruments, actuators, i.e. control devices, described in para. [0094]; system seen in Figs. 2, 3; para. [0092]}, comprising: 
one or more asset diagnostic applications to perform diagnostics on the control devices to create asset diagnostic data {one or more diagnostic applications 210 use the collected process control data 201 to perform control diagnostics on process control loops, instruments, actuators, i.e. perform diagnostics on the control devices; Fig. 3; para. [0094]; data produced by the diagnostic applications 210, i.e. applications create asset diagnostic data; para. [0100]}; 
an asset management system to generate one or more work orders {work order generation application 54 or 270 defines asset management system that automatically generate[s] one or more work orders pertaining to equipment or assets; para. [0081], [0107]}; and 
a work order assist system {asset utilization suite 50, i.e. a work order assist system, since it contains work order generation application 54 or 270 that automatically generates one or more work orders pertaining to equipment or assets; para. [0081], [0107]} including; 
a first communication interface that is adapted to be coupled to and to communicate with the one or more asset diagnostic applications to receive the asset diagnostic data from the one or more asset diagnostic applications related to the plurality of control devices {first communication interface that is adapted to be coupled to and to communicate with the one or more asset diagnostic applications represented by data flow arrows pointing into collection and distribution system 102, which provides a communication interface between one or more diagnostic applications 210 and asset utilization suite 50 to receive the asset diagnostic data from the one or more asset diagnostic applications related to the plurality of control devices; Figs. 2, 3; para. [0084], [0093]}; 
a second communication interface that is adapted to be coupled to and to communicate with the asset management system {second communication interface that is adapted to be coupled to and to communicate with the asset management represented by data flow arrows pointing away from asset utilization suite 50, i.e. the asset management system, and into user interface 244; Figs. 2, 3; para. [0102]}; and
translating the data from a format used by the one or more asset diagnostic applications into a format used by the asset maintenance system {data collected from computers, including equipment monitoring or diagnostic applications, is wrapped in an XML wrapper and is sent to an XML data server, where it is mapped from one XML schema to one or more other XML schemas which are created for each of the receiving applications, i.e. translating into a format used by the asset maintenance system; para. [0072]}.
Eryurek, while disclosing one or more asset diagnostic applications and an asset management system, doesn’t explicitly disclose the components being stored in a computer memory that execute on a computer processor. Additionally, Eryurek, while disclosing one or more work orders, doesn’t explicitly disclose the work orders specifying work to be performed on one or more of the plurality of control devices within the plant. Lastly, Eryurek doesn’t explicitly disclose: a work order assist module stored in a computer memory that executes on a computer processor to use the asset diagnostic data received from the one or more asset diagnostic applications via the first communication interface to determine work order information pertaining to the plurality of control devices and that communicates with the asset management system via the second communication interface to manage one or more work orders created by the asset management system; and a user interface module stored in a computer memory that executes on a computer processor to enable a user to generate a work order by importing data regarding the control devices from one or more of the asset diagnostic applications, for use in initiating a work order within the asset maintenance system. 
However, Bhattacharya, in a similar field of endeavor directed to dynamic work order generation, teaches: components being stored in a computer memory that execute on a computer processor {as seen in Fig. 5, various components stored in a computer memory 508 that executes on a computer processor 506; para. [0097]}; the work orders specifying work to be performed on one or more of the plurality of control devices within the plant {work order 540 may be based on the diagnostics 532 generated by the diagnostic controller 530 and include various steps for resolving the problem, i.e. specifying work to be performed; para. [0108]; building 10, which may be a plant, served by a system of devices configured to control equipment in or around a building, i.e. control devices; para. [0051], [0053]}; a work order assist module stored in a computer memory that executes on a computer processor to use the asset diagnostic data received from the one or more asset diagnostic applications via the first communication interface to determine work order information pertaining to the plurality of control devices {work order generator 534 defines a work order assist module stored in a computer memory 508 that executes on a computer processor 506 to use the asset diagnostic data received from the one or more asset diagnostic applications, represented by diagnostics 532 based on rules 524, connected via a data pathway or interface to diagnostic controller 530, i.e. a first communication interface; para. [0097], [0108]; work order generator 534 further identifies equipment that are experiencing the issue, the time that the issue was first detected, the associated spaces that the equipment serves, the location of the equipment, and what diagnostics may have already been attempted, i.e. determine work order information pertaining to the plurality of control devices; [0111]; system of devices configured to control equipment in or around a building, i.e. control devices, described in para. [0051]} and that communicates with the asset management system via the second communication interface to manage one or more work orders created by the asset management system {user interacts with user interface 538, connected via a data pathway or interface work order generator 534, i.e. a second communication interface, to enter an indication of a completed work order 540, i.e. communicate[ing] with the asset management system via the second communication interface to manage one or more work orders; para. [0112]; created by the asset management system represented by work order 540 generated by processing circuit 504; para. [0097]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eryurek ‘249 to include the features of Bhattacharya. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to streamline the communication and management of work orders, in order to facilitate the indication of tasks that an assigned technician needs to complete to resolve the fault {para. [0045]}. 
The combination of Eryurek ‘249 and Bhattacharya doesn’t explicitly teach: a user interface module stored in a computer memory that executes on a computer processor to enable a user to generate a work order by importing data regarding the control devices from one or more of the asset diagnostic applications, for use in initiating a work order within the asset maintenance system.
However, Stevens, in a similar field of endeavor directed to storing work orders and reformatting legacy system work orders, teaches: a user interface module stored in a computer memory that executes on a computer processor to enable a user to generate a work order by importing data regarding the control devices from one or more of the asset diagnostic applications, for use in initiating a work order within the asset maintenance system {the data system 110 further includes at least one interface module 130 that sends user queries to the legacy system 120, downloads, i.e. imports, requested work orders, reformats the downloaded work orders, and presents the reformatted or generated work orders in the desired format; col. 3, lines 1 to 15; system described in context of executing work order tasks, i.e. initiating work orders; col. 5, lines 10 to 20}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249 and Bhattacharya to include the features of Stevens. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to facilitate data access, thereby enabling the access of production data from older database systems, in addition to reducing the amount of manual effort and time investment required to navigate back and forth between different applications, files, and database systems {col. 1, lines 20 to 30 of Stevens}. 

Claims 2 and 41
Regarding claims 2 and 41, the combination of Eryurek ‘249, Bhattacharya, and Stevens teaches the features of claims 1 and 40, respectively. Eryurek ‘249 further discloses: the work order assist system includes a user interface that enables a user to review the asset diagnostic data from the one or more asset diagnostic applications regarding suggested actions to one or more of the plurality of control devices {applications 260 on asset utilization suite 50, accessible via user interface 244, enables user to review diagnostic data and suggested actions to control devices; para. [0106], [0107], [0108]}, and to initiate the generation of one or more work orders via the asset 29Patent Applicationmanagement system, to implement the suggested actions to the one or more of the plurality of control devices {application 260 via user interface 244 initiates work order generation application 54 or 270 to implement the suggested actions to the control devices; para. [0107]}.  

Claims 4 and 43
Regarding claims 4 and 43, the combination of Eryurek ‘249, Bhattacharya, and Stevens teaches the features of claims 1 and 41, respectively. Eryurek ‘249 further discloses: the work order assist system includes a user interface module that provides one or more predetermined interface screens to a user via a user display to display an asset recommendation as made by different ones of the one or more asset diagnostic applications in a common format, and to enable a user to view asset information pertaining to the one or more control devices to which an asset recommendation applies in the common format {one or more predetermined interface screens, including recommendation screen 274, via user display, the screens generated by diagnostic applications within suite 50; para. [0108]; examiner notes that common format, given broadest reasonable interpretation, encompasses the GUI display formats, since they are visually represented in a format that’s common across application usage; examiner further notes that to enable a user to view asset information pertaining to the one or more control devices to which an asset recommendation applies in the common format is intended use and given little patentable weight; still such functionality is described in para. [0108], [0158], [0161], [0229]}.  

Claim 14
Regarding claim 14, the combination of Eryurek ‘249, Bhattacharya, and Stevens teaches the features of claim 1. Eryurek ‘249 further discloses: the work order assist system includes a translation module stored in a computer memory that executes on a computer processor to translate the asset diagnostic data as provided by the one or more asset diagnostic applications into a format usable by the asset management system {mapping system 1304 defines a translation module that receives operational status or diagnostic data associated with a process entity and generates or translates into a corresponding alarm message format (e.g., FAILED_ALM, MAINT_ALM, or ADVISE_ALM); para. [0278]; examiner notes that usable by the asset management system is intended use and given little patentable weight; still, such feature is described with respect to the common format of the mapping, which would make the translated data usable by the asset management system at para. [0107]}.  

Claims 16, 34, and 50
Regarding claims 16, 34, and 50, the combination of Eryurek ‘249, Bhattacharya, and Stevens teaches the features of claims 1, 33, and 40, respectively. Bhattacharya further teaches: the work order assist system [module] includes a rules database that stores one or more sets of rules used to process the asset diagnostic data from the asset diagnostic applications {rules stored in rule generator 522, i.e. a rules database, these rules used to process asset diagnostic data from asset diagnostic applications, e.g. fault generator 526; Fig. 5; para. [0101], [0102]} and a rules engine stored in a computer memory that executes on a computer processor to process the asset diagnostic data from the asset diagnostic applications using one or more of the sets of rules to generate [work order] information regarding one or more work orders {diagnostic controller 530 acts as a rules engine that processes diagnostic data from fault generator 526 via provided rules 524 to generate information regarding work orders; Fig. 5; para. [0103]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, and Stevens to include the additional features of Bhattacharya. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to streamline the generation of work orders via rules, in order to facilitate the indication of tasks necessary to resolve the fault at hand {para. [0045]}. 

Claims 17, 35, and 51
Regarding claims 17, 35, and 51, the combination of Eryurek ‘249, Bhattacharya, and Stevens teaches the features of claims 16, 34, and 50, respectively. Bhattacharya further teaches: the rules engine processes the asset diagnostic data from the asset diagnostic applications using one or more of the sets of rules to automatically generate one or more work orders in the asset management system {diagnostic controller 530 acts as rules engine that processes diagnostic data from fault generator 526 via provided rules 524 to generate work orders; Fig. 5; para. [0103]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, and Stevens to include the additional features of Bhattacharya. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to streamline the generation of work orders via rules, in order to facilitate the indication of tasks necessary to resolve the fault at hand {para. [0045]}. 

Claims 18 and 36
Regarding claims 18 and 36, the combination of Eryurek ‘249, Bhattacharya, and Stevens teaches the features of claims 17 and 34, respectively. Bhattacharya further teaches: the rules engine uses the sets of rules to detect one or more pre-determined conditions under which a work order is to be generated and automatically initiates the generation of a work order via the asset management system {diagnostic controller 530 acts as rules engine that uses provided rules 524 to detect pre-determined conditions, e.g. fault reasons, for work order and initiates generation of a work order; Fig. 5; para. [0103], [0104]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, and Stevens to include the additional features of Bhattacharya. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to streamline the generation of work orders via rules, in order to facilitate the indication of tasks necessary to resolve the fault at hand {para. [0045]}. 

Claims 19, 37, and 52
Regarding claims 19, 37, and 52, the combination of Eryurek ‘249, Bhattacharya, and Stevens teaches the features of claims 16, 34, and 50, respectively. Bhattacharya further teaches: [further including a user interface {user interface 538; para. [0103], [0108], [0109]}], the rules engine processes the asset diagnostic data from the asset diagnostic applications using one or more of the sets of rules to generate one or more proposed work orders in the asset management system and communicates with the user via a user interface to indicate the one or more proposed work orders and to enable a user to initiate the creation of the one or more proposed work orders via the asset management system {diagnostic controller 530 acts as rules engine that processes diagnostic data from fault generator 526 via provided rules 524 to generate work orders, this information communicated via user interface 538 to indicate the one or more proposed work orders and enable creation of proposed work orders; Fig. 5; para. [0103], [0108], [0109]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, and Stevens to include the additional features of Bhattacharya. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to streamline the generation of work orders via rules, in order to facilitate the indication of tasks necessary to resolve the fault at hand {para. [0045]}. 

Claim 20
Regarding claim 20, the combination of Eryurek ‘249, Stevens, and Bhattacharya teaches the features of claim 16. Bhattacharya further teaches: the work order assist module uses the one or more of the sets of rules and the rules engine to process the asset diagnostic data from the asset diagnostic applications and to process device data related to the one or more of the plurality of control devices to generate information regarding one or more work orders {provided rules 524 process the asset diagnostic data from the asset diagnostic applications and process device data related to the one or more of the plurality of control devices to generate information regarding one or more work orders; Fig. 5; para. [0103], [0108], [0109]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, and Stevens to include the additional features of Bhattacharya. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to streamline the generation of work orders via rules, in order to facilitate the indication of tasks necessary to resolve the fault at hand {para. [0045]}. 

Claim 21
Regarding claim 21, the combination of Eryurek ‘249, Bhattacharya, and Stevens teaches the features of claim 1. Eryurek ‘249 further discloses: one of the one or more asset diagnostic applications is located within the plant {maintenance computer 22 may store and execute known monitoring and diagnostic applications 23, from vantage point of within plant; Fig. 1; para. [0066]}.  

Claim 33
Regarding claim 33, Eryurek ‘249 discloses: a work order generation system, for use with a process plant having a plurality of control devices {work order generation for process plant; para. [0004], [0064]; process control loops, instruments, actuators, i.e. control devices, described in para. [0094]; system seen in Figs. 2, 3; para. [0092]}, one or more asset diagnostic applications to perform diagnostics on the control devices to create asset diagnostic data {one or more diagnostic applications 210 use the collected process control data 201 to perform control diagnostics on process control loops, instruments, actuators, i.e. perform diagnostics on the control devices; Fig. 3; para. [0094]; data produced by the diagnostic applications 210, i.e. applications create asset diagnostic data; para. [0100]} and an asset management system to generate one or more work orders {work order generation application 54 or 270 defines asset management system that automatically generate[s] one or more work orders pertaining to equipment or assets; para. [0081], [0107]}, the work order generation system {as described above} comprising:
a first communication interface that is adapted to be coupled to and to communicate with the one or more asset diagnostic applications to receive the asset diagnostic data from the one or more asset diagnostic applications related to the plurality of control devices {first communication interface that is adapted to be coupled to and to communicate with the one or more asset diagnostic applications represented by data flow arrows pointing into collection and distribution system 102, which provides a communication interface between one or more diagnostic applications 210 and asset utilization suite 50 to receive the asset diagnostic data from the one or more asset diagnostic applications related to the plurality of control devices; Figs. 2, 3; para. [0084], [0093]};
a second communication interface that is adapted to be coupled to and to communicate with the asset management system {second communication interface that is adapted to be coupled to and to communicate with the asset management represented by data flow arrows pointing away from asset utilization suite 50, i.e. the asset management system, and into user interface 244; Figs. 2, 3; para. [0102]};
translating the data from a format used by the one or more asset diagnostic applications into a format used by the asset maintenance system {data collected from computers, including equipment monitoring or diagnostic applications, is wrapped in an XML wrapper and is sent to an XML data server, where it is mapped from one XML schema to one or more other XML schemas which are created for each of the receiving applications, i.e. translating into a format used by the asset maintenance system; para. [0072]}.
Eryurek, while disclosing one or more asset diagnostic applications and an asset management system, doesn’t explicitly disclose the components being stored in a computer memory that execute on a computer processor. Additionally, Eryurek, while disclosing one or more work orders, doesn’t explicitly disclose the work orders specifying work to be performed on one or more of the plurality of control devices within the plant. Lastly, Eryurek doesn’t explicitly disclose: a work order assist module stored in a computer memory that executes on a computer processor to process the asset diagnostic data received from the one or more asset diagnostic applications via the first communication interface to determine a need for the generation of one or more work orders, and that communicates with the asset management system via the second communication interface to send information regarding one or more work orders to be created by the asset management system; and a user interface module stored in a computer memory that executes on a computer processor to enable a user to generate a work order by importing data regarding the control devices from one or more of the asset diagnostic applications, for use in initiating a work order within the asset maintenance system.
However, Bhattacharya, in a similar field of endeavor directed to dynamic work order generation, teaches: components being stored in a computer memory that execute on a computer processor {as seen in Fig. 5, various components stored in a computer memory 508 that executes on a computer processor 506; para. [0097]}; the work orders specifying work to be performed on one or more of the plurality of control devices within the plant {work order 540 may be based on the diagnostics 532 generated by the diagnostic controller 530 and include various steps for resolving the problem, i.e. specifying work to be performed; para. [0108]; building 10, which may be a plant, served by a system of devices configured to control equipment in or around a building, i.e. control devices; para. [0051], [0053]}; a work order assist module stored in a computer memory that executes on a computer processor to process the asset diagnostic data received from the one or more asset diagnostic applications via the first communication interface to determine a need for the generation of one or more work orders {work order generator 534 defines a work order assist module stored in a computer memory 508 that executes on a computer processor 506 to use the asset diagnostic data received from the one or more asset diagnostic applications, represented by diagnostics 532 based on rules 524, connected via a data pathway or interface to diagnostic controller 530, i.e. a first communication interface; para. [0097], [0108]; work order generator 534 further identifies equipment that are experiencing the issue, the time that the issue was first detected, the associated spaces that the equipment serves, the location of the equipment, and what diagnostics may have already been attempted, i.e. determine a need for the generation of one or more work orders; [0111]; system of devices configured to control equipment in or around a building, i.e. control devices, described in para. [0051]} and that communicates with the asset management system via the second communication interface to send information regarding one or more work orders to be created by the asset management system {user interacts with user interface 538, connected via a data pathway or interface to work order generator 534, i.e. a second communication interface, to enter an indication of a completed work order 540, i.e. communicate[ing] with the asset management system via the second communication interface to send information regarding one or more work orders; para. [0112]; created by the asset management system represented by work order 540 generated by processing circuit 504; para. [0097]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eryurek ‘249 to include the features of Bhattacharya. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to streamline the communication and management of work orders, in order to facilitate the indication of tasks that an assigned technician needs to complete to resolve the fault {para. [0045]}. 
The combination of Eryurek ‘249 and Bhattacharya doesn’t explicitly teach: a user interface module stored in a computer memory that executes on a computer processor to enable a user to generate a work order by importing data regarding the control devices from one or more of the asset diagnostic applications, for use in initiating a work order within the asset maintenance system.
However, Stevens, in a similar field of endeavor directed to storing work orders and reformatting legacy system work orders, teaches: a user interface module stored in a computer memory that executes on a computer processor to enable a user to generate a work order by importing data regarding the control devices from one or more of the asset diagnostic applications, for use in initiating a work order within the asset maintenance system {the data system 110 further includes at least one interface module 130 that sends user queries to the legacy system 120, downloads, i.e. imports, requested work orders, reformats the downloaded work orders, and presents the reformatted or generated work orders in the desired format; col. 3, lines 1 to 15; system described in context of executing work order tasks, i.e. initiating work orders; col. 5, lines 10 to 20}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249 and Bhattacharya to include the features of Stevens. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to facilitate data access, thereby enabling the access of production data from older database systems, in addition to reducing the amount of manual effort and time investment required to navigate back and forth between different applications, files, and database systems {col. 1, lines 20 to 30 of Stevens}. 

Claim 40
Regarding claim 40, Eryurek ’249 discloses: a method of coordinating the operation of one or more asset diagnostic applications to perform diagnostics on the control devices within a plant to create asset diagnostic data {one or more diagnostic applications 210 use the collected process control data 201 to perform control diagnostics on process control loops, instruments, actuators, i.e. method of coordinating the operation of one or more asset diagnostic applications to perform diagnostics; Fig. 3; para. [0094]; data produced by the diagnostic applications 210, i.e. applications create asset diagnostic data; para. [0100]; process control loops, instruments, actuators, i.e. control devices, described in para. [0094]; plant described in para. [0004]}; and an asset management system stored in a computer memory to generate one or more work orders {work order generation application 54 or 270 defines asset management system that automatically generate[s] one or more work orders pertaining to equipment or assets; para. [0081], [0107]}, comprising:
communicating with the one or more asset diagnostic applications to receive the asset diagnostic data from the one or more asset diagnostic applications related to the plurality of control devices {communicating with the one or more asset diagnostic applications represented by data flow arrows pointing into collection and distribution system 102, which provides a communication interface to receive the asset diagnostic data from the one or more asset diagnostic applications related to the plurality of control devices; Figs. 2, 3; para. [0084], [0093]};
communicating with the asset management system to receive work order information from the asset management system {application 260 may call other applications, such as an automatic work order generation application 270 (which may be the application 54 of Fig. 1, i.e. the asset management system) to order parts needed for equipment, to order raw materials needed to produce new products, etc., i.e. communicating with the asset management system to receive work order information; para. [0107]};
processing the asset diagnostic data received from the one or more asset diagnostic applications to determine work order generation information pertaining to the plurality of control devices {asset utilization suite 50 processes asset diagnostic data and determines work order generation information via work order generation application or program 54, which can automatically generate work orders and order parts based on detected problems within the plant 10, the problems pertaining to the plurality of control devices and resulting in work order generation information; para. [0081], [0107]}; 
translating the data from a format used by the one or more asset diagnostic applications into a format used by the asset maintenance system {data collected from computers, including equipment monitoring or diagnostic applications, is wrapped in an XML wrapper and is sent to an XML data server, where it is mapped from one XML schema to one or more other XML schemas which are created for each of the receiving applications, i.e. translating into a format used by the asset maintenance system; para. [0072]};
communicating with the asset management system to initiate the creation of one or more work orders in the asset management system {work order generation application or program 54 communicated with via application 260 to initiate the creation of one or more work orders in the asset management system; para. [0081], [0107]}.
Eryurek, while disclosing one or more asset diagnostic applications and an asset management system, doesn’t explicitly disclose the components being stored in a computer memory that execute on a computer processor. Additionally, Eryurek, while disclosing one or more work orders, doesn’t explicitly disclose the work orders specifying actions to be performed on one or more of the plurality of control devices within the plant. Lastly, Eryurek doesn’t explicitly disclose: enabling, via a user interface module, a user to generate a work order by importing data regarding the control devices from one or more of the asset diagnostic applications, for use in initiating a work order within the asset maintenance system.
However, Bhattacharya, in a similar field of endeavor directed to dynamic work order generation, teaches: components being stored in a computer memory that execute on a computer processor {as seen in Fig. 5, various components stored in a computer memory 508 that executes on a computer processor 506; para. [0097]}; the work orders specifying actions to be performed on one or more of the plurality of control devices within the plant {work order 540 may be based on the diagnostics 532 generated by the diagnostic controller 530 and include various steps for resolving the problem, i.e. specifying actions to be performed; para. [0108]; building 10, which may be a plant, served by a system of devices configured to control equipment in or around a building, i.e. control devices; para. [0051], [0053]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eryurek ‘249 to include the features of Bhattacharya. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to determine relevant actions, in order to facilitate the indication of tasks that an assigned technician needs to complete to resolve the fault {para. [0045]}. 
The combination of Eryurek ‘249 and Bhattacharya doesn’t explicitly teach: enabling, via a user interface module, a user to generate a work order by importing data regarding the control devices from one or more of the asset diagnostic applications, for use in initiating a work order within the asset maintenance system.
However, Stevens, in a similar field of endeavor directed to storing work orders and reformatting legacy system work orders, teaches: enabling, via a user interface module, a user to generate a work order by importing data regarding the control devices from one or more of the asset diagnostic applications, for use in initiating a work order within the asset maintenance system {the data system 110 further includes at least one interface module 130 that sends user queries to the legacy system 120, downloads, i.e. imports, requested work orders, reformats the downloaded work orders, and presents the reformatted or generated work orders in the desired format; col. 3, lines 1 to 15; system described in context of executing work order tasks, i.e. initiating work orders; col. 5, lines 10 to 20}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249 and Bhattacharya to include the features of Stevens. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to facilitate data access, thereby enabling the access of production data from older database systems, in addition to reducing the amount of manual effort and time investment required to navigate back and forth between different applications, files, and database systems {col. 1, lines 20 to 30 of Stevens}. 

Claim 45
Regarding claim 45, the combination of Eryurek ‘249, Bhattacharya, and Stevens teaches the features of claim 40. Eryurek ‘249 further discloses: storing asset translation data in an asset translation database to translate data regarding the control devices from a format used by the one or more asset diagnostic applications into a format used by the asset maintenance system {storing asset translation data in an asset translation database to translate data regarding the control devices from a format used by the one or more asset diagnostic applications into a format used by the asset maintenance system, occurs at a central database, i.e. an asset translation database; para. [0194]}.  

Claims 3 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249, Bhattacharya, and Stevens, further in view of Fera et al. (US 7051044).

Claims 3 and 42
Regarding claims 3 and 42, the combination of Eryurek ‘249, Bhattacharya, and Stevens teaches the features of claims 2 and 41, respectively. Eryurek ‘249 further discloses: a format for use in initiating a work order within the asset maintenance system {common format described in para. [0089]; examiner notes that for use in initiating a work order within the asset maintenance system is intended use and given little patentable weight; still, such feature is taught at para. [0107]}. 
The combination of Eryurek ‘249, Bhattacharya, and Stevens, doesn’t explicitly teach: the user interface enables the user to copy information from the asset diagnostic data received from the one or more asset diagnostic applications.
However, Fera, in a similar field of endeavor directed to remotely managing communication of data used for predicting malfunctions in a plurality of machines, teaches: the user interface enables the user to copy information from the asset diagnostic data received from the one or more asset diagnostic applications {as represented by block 412, a report featuring a log of diagnostic statistics, i.e. information from the asset diagnostic data received from one or more asset diagnostic applications, enabling user to copy, cut, and paste into other documents; col. 15, lines 25 to 35; statistics log may be configured so that the graphical user interface allows for user-friendly manipulation of data, including copying; col. 14, line 65 to col. 15, line 5}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, and Stevens to include the features of Fera. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to provide for the user-friendly manipulation of data, thereby streamlining the entry of work orders within a maintenance system {col. 14, line 65 to col. 15, line 5 of Fera}. 

Claims 5 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249, Bhattacharya, and Stevens, further in view of Curran et al. (WO 0131494 A2; previously attached).


Claims 5 and 44
Regarding claims 5 and 44, the combination of Eryurek ‘249, Bhattacharya, and Stevens teaches the features of claims 1 and 40, respectively. Eryurek ‘249 further discloses: the work order assist system includes a user interface module that provides one or more interface screens to a user via a user display to display an asset recommendation as made by one of the one or more asset diagnostic applications {one or more interface screens, including recommendation screen 274, via user display, the screens generated by diagnostic applications within suite 50; para. [0108]}.
The combination of Eryurek ‘249, Bhattacharya, and Stevens doesn’t explicitly teach: the user interface module enables a user to accept or reject the asset recommendation and wherein, when the user accepts the asset recommendation, the work order assist module initiates the generation of a work order via the asset maintenance system.
However, Curran, in a similar field of endeavor directed to asset management, teaches: the user interface module enables a user to accept or reject the asset recommendation and wherein, when the user accepts the asset recommendation, the work order assist module initiates the generation of a work order via the asset maintenance system {step 500 provides suggestions, i.e. recommendations, to the user via an interface for product upgrades to selected assets, while Step 502 creates or initiates generation of a work order for the assets selected, i.e. accepted or rejected, by the user for inspection, maintenance, upgrade or replacement; page 22, lines 5-10}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, and Stevens to include the features of Curran. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to automate the production of the associated work orders or bid requests, thereby improving the overall efficiency of asset management functions {page 3, lines 15 to 20 of Curran}. 
Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249, Bhattacharya, and Stevens, further in view of Eryurek et al. (US 20020169514), hereinafter Eryurek ‘514, and Blank (US 20190279130).

Claim 6
Regarding claim 6, the combination of Eryurek ‘249, Bhattacharya, and Stevens teaches the features of claim 1, but doesn’t explicitly teach: the work order assist system includes a user interface module that provides a work order initiation form to a user via a user display, and wherein the user interface module enables a user to generate a work order by importing data as provided in one or more messages from one or more of the asset diagnostic applications into the work order initiation form to be sent to the asset maintenance system to generate a new work order.
However, Eryurek ‘514, in a similar field of endeavor directed to automatic work order generation, teaches: the work order assist system includes a user interface module that provides a work order initiation form to a user via a user display, and wherein the user interface module enables a user to generate a work order by importing data as provided from one or more of the asset diagnostic applications into the work order initiation form to be sent to the asset maintenance system to generate a new work order {as seen in Fig. 27, which shows a user interface module, this module represents a work order initiation form for a user via a display that imports data provided from diagnostic applications to be sent to the asset maintenance system; para. [0130]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, and Stevens to include the features of Eryurek ‘514. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to automate work order generation for the purposes of addressing device issues, thereby enhancing overall asset utilization and plant optimization {para. [0002] of Eryurek ‘514}. 
The combination of combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 doesn’t explicitly teach: the data provided in one or more messages.
However, Blank, in a similar field of endeavor directed to asset management and work order synchronization, teaches: the data provided in one or more messages {manager 125A may be configured to receive the messages, parse the messages to extract the instructions, determine work orders based on the instructions, and dispatch the work orders to service providers 121A, 122A, and/or 123A; para. [0056]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 to include the features of Blank. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to extract pertinent information, in order to facilitate the dispatch of work orders to service providers {para. [0056] of Blank}. 

Claim 7
Regarding claim 7, the combination of Eryurek ‘249, Bhattacharya, Stevens, Eryurek ‘514, and Blank teaches the features of claim 6. Eryurek ‘249 further discloses: the user interface module further uses an asset translation database to translate data regarding the control devices to provide information for use in the work order initiation form in a manner that can be used by the asset maintenance system {translation of asset into common format, i.e. one that can be used in the work order initiation form in a manner that can be used by the asset maintenance system, occurs at a central database, i.e. an asset translation database; para. [0194]; examiner notes that for use in the work order initiation form in a manner that can be used by the asset maintenance system is intended use and given little patentable weight; still, such feature is described with respect to the common format of the mapping, which would enable use in the work order initiation form in a manner that can be used by the asset management system at para. [0070]}.  

Claims 8, 12, 23-24, 26, 28-29, 38, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249, Bhattacharya, and Stevens, further in view of Eryurek ‘514.

Claims 8 and 46
Regarding claims 8 and 46, the combination of Eryurek ‘249, Bhattacharya, and Stevens teaches the features of claims 1 and 40, respectively. Eryurek ‘249 further discloses: the work order assist system includes a work order database that receives information regarding work orders created by the asset management system {database 1208 functions as work order database, given that it receives pertinent information regarding work orders created by the asset management system; para. [0267]}.
Stevens further teaches: receive information via the second interface {multiple, i.e. second, interface modules 130 receive user queries; col. 3, lines 1-10}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, and Stevens to include the additional features of Stevens. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to facilitate receiving data, thereby streamlining the access of production data from older database systems, in addition to reducing the amount of manual effort and time investment required to navigate back and forth between different applications, files, and database systems {col. 1, lines 20 to 30 of Stevens}. 
The combination of Eryurek ‘249, Bhattacharya, and Stevens doesn’t explicitly teach: a user interface application that enables a user to view information regarding one or more of the work orders as stored in the work order database.
However, Eryurek ‘514, in a similar field of endeavor directed to automatic work order generation, teaches: a user interface application that enables a user to view information regarding one or more of the work orders as stored in the work order database {Fig. 27 shows a display, i.e. a user interface application that enables a user to view information regarding one or more of the work orders, the work orders being automatically generated by the work order generation routine 54; para. [0130]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, and Stevens to include the features of Eryurek ‘514. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to facilitate user tracking of work orders which may have been automatically generated, thereby improving work order management {para. [0130] of Eryurek ‘514}. 

Claim 12
Regarding claim 12, the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 teaches the features of claim 8. Eryurek ’249 further discloses: the status information includes an indication of a current state of one or more of the work orders created by the asset management system, the status information including one of if a work order has been sent to a maintenance worker, if a work order has been accepted by a maintenance worker, if a work order is complete, if a work order has been cancelled, and if a work order is in process {status information including an indication of current state includes: when the work associated with a work order or preventative maintenance request has been completed, i.e. if a work order is completed; para. [0267]}.  
Claim 23
Regarding claim 23, Eryurek ‘249 discloses: a work order maintenance system, for use in a process plant having a plurality of control devices {work order maintenance for process plant; para. [0004], [0064]; process control loops, instruments, actuators, i.e. control devices, described in para. [0094]; system seen in Figs. 2, 3; para. [0092]}, one or more asset diagnostic applications to perform diagnostics on the control devices to create asset diagnostic data {one or more diagnostic applications 210 use the collected process control data 201 to perform control diagnostics on process control loops, instruments, actuators, i.e. perform diagnostics on the control devices; Fig. 3; para. [0094]; data produced by the diagnostic applications 210, i.e. applications create asset diagnostic data; para. [0100]} and an asset management system to generate one or more work orders {work order generation application 54 or 270 defines asset management system that automatically generate[s] one or more work orders pertaining to equipment or assets; para. [0081], [0107]}, the work order maintenance system {as described above} comprising:
a first communication interface that is adapted to be coupled to and to communicate with the one or more asset diagnostic applications to receive the asset diagnostic data from the one or more asset diagnostic applications related to the plurality of control devices {first communication interface that is adapted to be coupled to and to communicate with the one or more asset diagnostic applications represented by data flow arrows pointing into collection and distribution system 102, which provides a communication interface between one or more diagnostic applications 210 and asset utilization suite 50 to receive the asset diagnostic data from the one or more asset diagnostic applications related to the plurality of control devices; Figs. 2, 3; para. [0084], [0093]};
a second communication interface that is adapted to be coupled to and to communicate with the asset management system {second communication interface that is adapted to be coupled to and to communicate with the asset management represented by data flow arrows pointing away from asset utilization suite 50, i.e. the asset management system, and into user interface 244; Figs. 2, 3; para. [0102]};
a user interface application {user interface 244; para. [0106], [0107], [0108]}; and 
translating the data from a format used by the one or more asset diagnostic applications into a format used by the asset maintenance system {data collected from computers, including equipment monitoring or diagnostic applications, is wrapped in an XML wrapper and is sent to an XML data server, where it is mapped from one XML schema to one or more other XML schemas which are created for each of the receiving applications, i.e. translating into a format used by the asset maintenance system; para. [0072]}.
Eryurek, while disclosing one or more asset diagnostic applications, an asset management system, and a user interface application, doesn’t explicitly disclose the components being stored in a computer memory that execute on a computer processor. Additionally, Eryurek, while disclosing one or more work orders, doesn’t explicitly disclose the work orders specifying work to be performed on one or more of the plurality of control devices within the plant. Lastly, Eryurek doesn’t explicitly disclose: a work order assist module stored in a computer memory that executes on a computer processor to receive the asset diagnostic data received from the one or more asset diagnostic applications via the first communication interface and that communicates with the asset management system via the second communication interface to receive information related to one or more work orders created by the asset management system and that provides work order information to a user via the user interface application related to the asset diagnostic data and to the one or more work orders; and wherein the users interface application enables a user to generate a work order by importing data regarding the control devices from one or more of the asset diagnostic applications, for use in initiating a work order within the asset maintenance system.
However, Bhattacharya, in a similar field of endeavor directed to dynamic work order generation, teaches: components being stored in a computer memory that execute on a computer processor {as seen in Fig. 5, various components stored in a computer memory 508 that executes on a computer processor 506; para. [0097]}; the work orders specifying work to be performed on one or more of the plurality of control devices within the plant {work order 540 may be based on the diagnostics 532 generated by the diagnostic controller 530 and include various steps for resolving the problem, i.e. specifying work to be performed; para. [0108]; building 10, which may be a plant, served by a system of devices configured to control equipment in or around a building, i.e. control devices; para. [0051], [0053]}; a work order assist module stored in a computer memory that executes on a computer processor to receive the asset diagnostic data received from the one or more asset diagnostic applications via the first communication interface {work order generator 534 defines a work order assist module stored in a computer memory 508 that executes on a computer processor 506 to receive the asset diagnostic data received from the one or more asset diagnostic applications via the first communication interface, represented by diagnostics 532 based on rules 524, connected via a data pathway or interface to diagnostic controller 530, i.e. a first communication interface; para. [0097], [0108]} and that communicates with the asset management system via the second communication interface to receive information related to one or more work orders created by the asset management system {user interacts with user interface 538, connected via a data pathway or interface to work order generator 534, i.e. a second communication interface, to enter an indication of a completed work order 540, i.e. communicate[ing] with the asset management system via the second communication interface to receive information related to one or more work orders; para. [0112]; created by the asset management system represented by work order 540 generated by processing circuit 504; para. [0097]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eryurek ‘249 to include the features of Bhattacharya. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to streamline the communication and management of work orders, in order to facilitate the indication of tasks that an assigned technician needs to complete to resolve the fault {para. [0045]}. 
The combination of Eryurek ‘249 and Bhattacharya doesn’t explicitly teach: provides work order information to a user via the user interface application related to the asset diagnostic data and to the one or more work orders; and wherein the users interface application enables a user to generate a work order by importing data regarding the control devices from one or more of the asset diagnostic applications, for use in initiating a work order within the asset maintenance system.
However, Stevens, in a similar field of endeavor directed to storing work orders and reformatting legacy system work orders, teaches: the users interface application enables a user to generate a work order by importing data regarding the control devices from one or more of the asset diagnostic applications, for use in initiating a work order within the asset maintenance system {the data system 110 further includes at least one interface module or application 130 that sends user queries to the legacy system 120, downloads, i.e. imports, requested work orders, reformats the downloaded work orders, and presents the reformatted or generated work orders in the desired format; col. 3, lines 1 to 15; system described in context of executing work order tasks, i.e. initiating work orders; col. 5, lines 10 to 20}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249 and Bhattacharya to include the features of Stevens. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to facilitate data access, thereby enabling the access of production data from older database systems, in addition to reducing the amount of manual effort and time investment required to navigate back and forth between different applications, files, and database systems {col. 1, lines 20 to 30 of Stevens}. 
The combination of Eryurek ‘249, Bhattacharya, and Stevens doesn’t explicitly teach: provides work order information to a user via the user interface application related to the asset diagnostic data and to the one or more work orders. 
However, Eryurek ‘514, in a similar field of endeavor directed to automatic work order generation, teaches: provides work order information to a user via the user interface application related to the asset diagnostic data and to the one or more work orders {Fig. 27 shows a display, i.e. provides work order information to a user via the user interface application related to the asset diagnostic data and to the one or more work orders; para. [0130]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, and Stevens to include the features of Eryurek ‘514. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to facilitate user tracking of work orders which may have been automatically generated, thereby improving work order management {para. [0130] of Eryurek ‘514}. 

Claim 24
Regarding claim 24, the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 teaches the features of claim 23. Eryurek ‘249 further discloses: the user interface application enables a user to review the asset diagnostic data from the one or more asset diagnostic applications regarding suggested actions to be made to one or more of the plurality of control devices {applications 260 on asset utilization suite 50, accessible via user interface 244, enables user to review diagnostic data and suggested actions to control devices; para. [0106], [0107], [0108]}, and to initiate the generation of one or more work orders via the asset 29Patent Applicationmanagement system, to implement the suggested actions to the one or more of the plurality of control devices {application 260 via user interface 244 initiates work order generation application 54 or 270 to implement the suggested actions to the control devices; para. [0107]}.  

Claim 26
Regarding claim 26, the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 teaches the features of claim 23. Eryurek ‘249 further discloses: the user interface application provides one or more predetermined interface screens to a user via a user display to display an asset action recommendation as made by different ones of the one or more asset diagnostic applications in a common format, and to enable a user to view asset information pertaining to the one or more control devices to which an asset action recommendation applies in the common format {one or more predetermined interface screens, including recommendation screen 274, via user display, the screens generated by diagnostic applications within suite 50; para. [0108]; examiner notes that common format, given broadest reasonable interpretation, encompasses the GUI display formats, since they are visually represented in a format that’s common across application usage; examiner further notes that to enable a user to view asset information pertaining to the one or more control devices to which an asset action recommendation applies in the common format is intended use and given little patentable weight; still such functionality is described in para. [0108], [0158], [0161], [0229]}.  

Claim 28
Regarding claim 28, the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 teaches the features of claim 23. Eryurek ‘249 further discloses: an asset translation database the stores information translating asset information for control devices as used in one or more of the asset diagnostic applications into asset information for the same control devices as used in the asset management system {translation of asset into common format, i.e. one that translating asset information for control devices as used in one or more of the asset diagnostic applications into asset information for the same control devices as used in the asset management system, occurs at a central database, i.e. an asset translation database; para. [0194]}. 

Claim 29
Regarding claim 29, the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 teaches the features of claim 23. Eryurek ‘249 further discloses: a work order database that receives information regarding work orders created by the asset management system via the second communication interface {database 1208 functions as work order database, given that it receives pertinent work order information; para. [0267]; portion of bus 32 coupled to and communicating with work order generation application or program 54 defines second communication interface; Fig. 1; para. [0070], [0071]}.
Eryurek ‘514 further discloses: a user interface application enables a user to view information regarding one or more of the work orders as stored in the work order database {Fig. 27 shows a display, i.e. a user interface application that enables a user to view information regarding one or more of the work orders, the work orders being automatically generated by the work order generation routine 54; para. [0130]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 to include the additional features of Eryurek ‘514. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to facilitate viewing information relating to generated work orders, thereby improving work order management {para. [0130] of Eryurek ‘514}. 

Claim 38
Regarding claim 38, the combination of Eryurek ‘249, Bhattacharya, and Stevens teaches the features of claim 33, but doesn’t explicitly teach: including a user interface, and wherein the work order assist module provides the asset diagnostic data received from the one or more asset diagnostic applications to a user via the user interface and enables the user to create a work order initiation form to create a work order via the asset management system using the asset diagnostic data.
However, Eryurek ‘514, in a similar field of endeavor directed to automatic work order generation, teaches: including a user interface, and wherein the work order assist module provides the asset diagnostic data received from the one or more asset diagnostic applications to a user via the user interface and enables the user to create a work order initiation form to create a work order via the asset management system using the asset diagnostic data {Fig. 27 shows a display, i.e. user interface for enabling the user to create a work order initiation form using the diagnostic data; para. [0130]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, and Stevens to include the features of Eryurek ‘514. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to facilitate user tracking of work orders which may have been automatically generated, thereby improving work order management {para. [0130] of Eryurek ‘514}. 

Claims 9, 30, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514, further in view of Dillon et al. (US 20090077055).

Claims 9, 30, and 47
Regarding claims 9, 30, and 47, the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 teaches the features of claims 8, 29, and 46, respectively. Eryurek ‘249 further discloses: one or more work orders {work orders specifying work to be performed on one or more control devices; para. [0081], [0107]}.
The combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 doesn’t explicitly teach: the work order database receives information regarding a status created by the asset management system and wherein the user interface application enables a user to view the status information created by the asset management system.
However, Dillon, in a similar field of endeavor directed to work order generation and plant asset searching, teaches: the work order database receives information regarding a status created by the asset management system and wherein the user interface application enables a user to view the status information created by the asset management system {asset data/search reporter 60, functioning as a work order database, receives status information regarding created status, this status information displayed, i.e. enables a user to view; para. [0055]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 to include the features of Dillon. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to record and display status information, thereby facilitating maintenance by a maintenance person to monitor and maintain relevant devices {para. [0006] of Dillon}. 

Claim 10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514, further in view of Armstrong et al. (US 20060229848).

Claims 10 and 31
Regarding claims 10 and 31, the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 teaches the features of claims 8 and 29, respectively. Eryurek ’249 further discloses: the work order database receives and stores status information related to the status of one or more work orders that have been previously generated by the asset maintenance system {database 1208, which receives and stores work order information, also records state of work order, e.g. when work order closed; para. [0267]}; [generating in response to the receipt of an asset change recommendation from one of the one or more asset diagnostic applications {textual information generated in response to receipt of asset change recommendation; para. [0229]}].
The combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 doesn’t explicitly teach: the work order assist module uses the state information to determine whether to initiate the generation of an additional work order.
However, Armstrong, in a similar field of endeavor directed to monitoring a process plant, teaches: the work order assist module uses the status information to determine whether to initiate the generation of an additional work order {work order previously generated by the CMMS or work order generation routine 54 may be automatically modified by the asset monitoring and maintenance system 60, this defining an additional work order, to provide a more optimal response to problems within the plant 10 in response to determined state of an asset; para. [0055]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 to include the features of Armstrong. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to modify work orders as necessary to determine a better overall view or state of a process control plant, or to take better corrective measures within the plant {para. [0010] of Armstrong}. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514, further in view of Macauley et al. (US 20060160396).

Claim 11
Regarding claim 11, the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 teaches the features of claim 8. Eryurek ‘249 further discloses: a problem that is newly identified by one of the asset diagnostic applications {as evidenced by Fig. 14, where newly identified problems are highlighted in GUI; para. [0178], [0179]}.
The combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 doesn’t explicitly teach: the work order assist module detects that a work order has been previously generated but not yet completed to correct a problem, and alerts a user of the existence of the previously generated work order.  
However, Macauley, in a similar field of endeavor directed to work order notifications, teaches: the work order assist module detects that a work order has been previously generated but not yet completed to correct a problem, and alerts a user of the existence of the previously generated work order {work order assist module, seen in Figs. 2-3, detects previously generated work orders that have yet to be completed to correct a problem, and alerts an alternate technician, i.e. a user, of said generated work order; para. [0030], [0031]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 with the features of Macauley. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to provide for automatic alerts to technicians informing them of work orders that need to be completed, thereby reducing overall time and cost {para. [0010] of Macauley}. 

Claims 13, 32, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514, further in view of Frisina (US 20030187865).

Claims 13, 32, and 49
Regarding claims 13, 32, and 49, the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 teaches the features of claims 8, 29, and 46, respectively, but doesn’t explicitly teach: the user interface application enables a user to search the work order database for one or more work orders related to a particular control device.
However, Frisina, in a similar field of endeavor directed to searching for and maintaining work orders, teaches: the user interface application enables a user to search the work order database for one or more work orders related to a particular control device {as seen in Fig. 3, user enabled to search a work order database for one or more work orders particular to a device, e.g. Equipment Number 31, by clicking on Search Maximo WO’s; para. [0035], [0046]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 to include the features of Frisina. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to provide for the indexing of historical work orders, thereby facilitating user retrieval, in addition to supporting the efficient approval by managers and supervisors of work to be performed {para. [0011] of Frisina}.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249, Bhattacharya, and Stevens, further in view of Bates et al. (US 20140351642).

Claim 15
Regarding claim 15, the combination of Eryurek ‘249, Bhattacharya, and Stevens teaches the features of claim 14. Eryurek ‘249 further discloses: one of the asset diagnostic applications {asset diagnostics including health, performance, utilization and variability information, i.e. diagnostic data, created by data analysis tools implemented on computer systems 18, 14A, 22, and 26, i.e. asset diagnostic applications; Fig. 1; para. [0080]}; the asset management system {work order generation application 54 or 270 defines asset management system that automatically generate[s] one or more work orders pertaining to equipment or assets; para. [0081], [0107]}.
The combination of Eryurek ‘249, Bhattacharya, and Stevens doesn’t explicitly teach: the translation module converts an asset name or tag for a control device as used into an asset name or tag for the same control device as used.
However, Bates, in a similar field of endeavor directed to automated plant asset failure detection, teaches: the translation module converts an asset name or tag for a control device as used into an asset name or tag for the same control device as used {CBM system 200 communicates new tag and equipment identifiers to a vendor ID to universal ID mapper and translator 280, i.e. a translation module, which maps vendor IDs to universal IDs, i.e. converts an asset name or tag into an asset name or tag for the same control device; para. [0036]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, and Stevens to include the features of Bates. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to ensure operational consistency across various assets by ensuring that changes to plant equipment are accounted for {para. [0036] of Bates}.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249, Bhattacharya, and Stevens, further in view of Nixon et al. (US 20160043866).

Claim 22
Regarding claim 22, the combination of Eryurek ‘249, Bhattacharya, and Stevens teaches the features of claim 1. Eryurek ‘249 further discloses: one of the one or more asset diagnostic applications {one or more diagnostic applications 210 use the collected process control data 201 to perform control diagnostics on process control loops, instruments, actuators; Fig. 3; para. [0094]}.
The combination of Eryurek ‘249, Bhattacharya, and Stevens doesn’t explicitly teach: applications located exterior to the plant and the first communication interface connects to the applications via an exterior communication network.
However, Nixon, in a similar field of endeavor directed to securing devices to process control systems, teaches: applications located exterior to the plant and the first communication interface connects to the applications via an exterior communication network {examples of such nodes 22 include a device that is external, i.e. located exterior, to the process plant 10 (e.g., a computer at a lab system or a materials handling system) and that is communicatively connected to a network 12, 15 of the system 10, and a remotely controlled, mobile diagnostic device; para. [0047]; communication network seen in Figs. 1, 2; para. [0047]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, and Stevens to include the features of Nixon. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to utilize exterior applications as necessary to facilitate the processing of diagnostic data, in addition to computationally-intensive, bid data models derived therefrom {para. [0015], [0039] of Nixon}. 

Claims 25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514, further in view of Fera.

Claims 25 and 39
Regarding claims 25 and 39, the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 teaches the features of claims 24 and 38, respectively. Eryurek ‘249 further discloses: a format for use in initiating a work order within the asset maintenance system {common format described in para. [0089]; with respect to for use in initiating a work order within the asset maintenance system, examiner notes that this is intended use and given little patentable weight; still, such feature is taught at para. [0107]}. 
The combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 doesn’t explicitly teach: the user interface application enables the user to copy information from the asset diagnostic data received from the one or more asset diagnostic applications.
However, Fera, in a similar field of endeavor directed to remotely managing communication of data used for predicting malfunctions in a plurality of machines, teaches: the user interface application enables the user to copy information from the asset diagnostic data received from the one or more asset diagnostic applications {as represented by block 412, a report featuring a log of diagnostic statistics, i.e. information from the asset diagnostic data, distributed through the Internet, the Web-based report enabling copying, cutting and pasting into other documents as well as searching capabilities; col. 15, lines 25 to 35; statistics log may be configured so that the graphical user interface allows for user-friendly manipulation of data, including copying; col. 14, line 65 to col. 15, line 5}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 to include the features of Fera. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to provide for the user-friendly manipulation of data, thereby streamlining the entry of work orders within a maintenance system {col. 14, line 65 to col. 15, line 5 of Fera}. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514, further in view of Curran.

Claim 27
Regarding claim 27, the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 teaches the features of claim 23. Eryurek ‘249 further discloses: the user interface application provides one or more interface screens to a user via a user display to display an asset action recommendation as made by one of the one or more asset diagnostic applications {one or more interface screens, including recommendation screen 274, via user display, the screens generated by diagnostic applications within suite 50; para. [0108]}.
The combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 doesn’t explicitly teach: the user interface module enables a user to accept or reject the asset action recommendation and wherein, when the user accepts the asset action recommendation, the work order assist module initiates the generation of a work order via the asset maintenance system.
However, Curran, in a similar field of endeavor directed to asset management, teaches: the user interface module enables a user to accept or reject the asset action recommendation and wherein, when the user accepts the asset action recommendation, the work order assist module initiates the generation of a work order via the asset maintenance system {step 500 provides suggestions, i.e. recommendations, to the user via an interface for product upgrades to selected assets, while Step 502 creates or initiates generation of a work order for the assets selected, i.e. accepted or rejected, by the user for inspection, maintenance, upgrade or replacement; page 22, lines 5-10}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, Stevens, and Eryurek ‘514 to include the features of Curran. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to automate the production of the associated work orders or bid requests, thereby improving the overall efficiency of asset management functions {page 3, lines 15 to 20 of Curran}. 


Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249, Bhattacharya, Stevens, Eryurek ‘514, and Dillon, further in view of Armstrong.

Claim 48
Regarding claim 48, the combination of Eryurek ‘249, Bhattacharya, Stevens, Eryurek ‘514, and Dillon teaches the features of claim 47, but doesn’t explicitly teach: using the status information to determine whether to initiate the generation of an additional work order via the asset management system.
However, Armstrong, in a similar field of endeavor directed to monitoring a process plant, teaches: using the status information to determine whether to initiate the generation of an additional work order via the asset management system {work order previously generated by the CMMS or work order generation routine 54 may be automatically modified by the asset monitoring and maintenance system 60, this defining an additional work order, to provide a more optimal response to problems within the plant 10 in response to determined state of an asset; para. [0055]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Bhattacharya, Stevens, Eryurek ‘514, and Dillon to include the features of Armstrong. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to modify work orders as necessary to determine a better overall view or state of a process control plant, or to take better corrective measures within the plant {para. [0010] of Armstrong}. 


Response to Arguments
Applicant’s remarks have been carefully considered by examiner. The headings and page numberings used below correspond to those used by applicant in the remarks from 10/26/22.

I. 35 U.S.C. § 103
	Applicant’s arguments regarding the rejection under 35 U.S.C. § 103 are predicated on features added via amendment. While examiner notes that there was prior discussion of the proposed amendments overcoming the previous rejection, after reconsidering Eryurek et al. (US 20050007249), examiner determined that it, along with Bhattacharya et al. (US 20190025809) and Stevens (US 9672521), appear to teach the features of claims 1, 33, and 40. These references, in addition to Eryurek et al. (US 20020169514), are also relevant for claim 23. Instead of restating the rejection here, examiner directs applicant’s attention to the claim analysis above.

II. 35 U.S.C. § 101
	On pages 17-19, applicant offers remarks regarding the rejection under 35 U.S.C. § 101. Specifically, applicant states: 
Each of claims 1-52 stands rejected under 35 U.S.C. § 101 as allegedly not directed to patent eligible subject matter. However, claims 1-52 are patent eligible under 35 U.S.C. § 101 for at least the same reasons as claim 1 in USPTO Subject Matter Eligibility Example 42 (hereinafter "Example 42"). 
Claim 1 of Example 42 recites, inter alia, "a) storing information in a standardized format about a patient's condition in a plurality of network-based non-transitory storage devices having a collection of medical records stored thereon," "b) providing remote access to users over a network so any one of the users can update the information about the patient's condition in the collection of medical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non- standardized format dependent on the hardware and software platform used by the one of  the users," "c) converting, by a content server, the non-standardized updated information into the standardized format," and "d) storing the standardized updated information about the patient's condition in the collection of medical records in the standardized format." 
In Example 42, at Step 2A, Prong 1, the USPTO indicates that claim 1 "as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to access patients' medical records and receive updated patient information in real time from other users which is a method of managing interactions between people. Thus, the claim recites an abstract idea." However, at Step 2A, Prong 2, the USPTO states: "The claim recites a combination of additional elements including . . . converting update information that was input by a user in a non-standardized form to a standardized format." The USPTO further states: "The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea)." 
Similarly, claim 1 of the present application recites "a user interface module stored in a computer memory that executes on a computer processor to enable a user to generate a work order by importing data regarding the control devices from one or more of the asset diagnostic applications and translating the data from a format used by the one or more asset diagnostic applications into a format used by the asset maintenance system, for use in initiating a work order within the asset maintenance system." Thus, as in claim 1 of Example 42, to the extent that any abstract ideas might be recited by claim 1 of the present application, these abstract ideas would be integrated into a practical application. 
Specifically, just as the additional elements of claim 1 of Example 42 recited a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user, the additional elements recited by claim 1 of the present application recite a specific improvement over prior art systems by enabling users to generate work orders by translating data regarding control devices imported from asset diagnostic applications into a format used by an asset maintenance system, for use in initiating a work order within the asset maintenance system, regardless of the format in which the asset diagnostic applications originally generated or stored the data. 
Accordingly, just as claim 1 of Example 42 was eligible because it was not directed to its recited judicial exception, claim 1 of the present application is eligible because it is not directed to any judicial exceptions that may be recited by the claim. 

Examiner disagrees. First, it should be noted that the examples are exemplary and not precedential. Thus, while they are helpful for leaning purposes, they are not all-encompassing. Still, the example does possess some key differences:
the one of the users “provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users”;
there is a specific step relating to the “converting… into the standardized format”;
there is an additional specific step relating to “transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information.”
Example 42 thus shows an improvement over prior art systems by allowing remote users to share information in real time in a standardized format, regardless of the format in which the information was input by the user.
Applicant’s elements, alone and in combination, do not provide for this type of technical improvement. Instead, applicant is claiming a “user interface module” or “user interface application” to “enable,” i.e. facilitate, “user to generate a work order by importing data regarding the control devices from one or more of the asset diagnostic applications and translating the data from a format used by the one or more asset diagnostic applications into a format used by the asset maintenance system, for use in initiating a work order within the asset maintenance system.” The only parallel between applicant’s claimed invention and Example 42 is the “converting” or “translating” from one format into another. However, as applicant themselves has remarked, Example 42 is eligible because of the combination of additional elements that integrate the judicial exception into practical application. The comparable additional elements cannot be found in applicant’s claims or disclosure. 
Examiner maintains that applicant’s claimed invention is directed to an abstract idea, since the additional elements, alone and in combination, are merely used to facilitate or apply the abstract idea, as described in MPEP 2106.05(f). This is not enough to demonstrate integration into practical application; likewise, it is not significantly more, either. 
Accordingly, examiner maintains that the claims, as currently written, are ineligible. 
	In summary, examiner has responded to all of applicant’s arguments and found them unpersuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Data-driven predictive maintenance planning framework for MEP components based on BIM and IoT using machine learning algorithms,” directed to a data-driven maintenance strategy for building facilities (see abstract; NPL attached);
US 20030014500, directed to transactional data communications for process control systems {see para. [0040], which describes encapsulated transactional data that may be sent to an XML server};
US 20170364870, which describes generating a repair order using a taxonomy {see para. [0052], which describes mappings between taxonomies};
US 6298454, which describes diagnostics in a process control system {see col. 7, lines 1 to 10, which describes detecting problems in a process control system via a diagnostic tool}.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S. WASAFF/Patent Examiner, Art Unit 3689                                                                                                                                                                                                        12/3/22